Exhibit 10.65

 

AMENDMENT TO GENERAL SECURITY AGREEMENT

 

 

THIS AGREEMENT is made this 31st day of December, 2014, by and between Centurian
Investors, Inc., a Delaware corporation having an office at 1800 2nd Street,
Suite 970, Sarasota, Florida 34236 (“Secured Party”), and Invisa, Inc., a Nevada
corporation having a place of business at 1800 2nd Street, Suite 965, Sarasota,
Florida 34236 (“Debtor”).

WHEREAS, Secured Party has lent funds to Debtor in exchange for a series of
senior secured promissory notes (the “Prior Notes”) given by Debtor; and

WHEREAS, the parties entered into a General Security Agreement dated as of
February 28, 2007 (the “Agreement”), pursuant to which Debtor has granted a
security interest in assets of Debtor; and

WHEREAS, the parties are as of the date hereof replacing the Prior Notes with a
consolidated senior secured promissory note (the “Replacement Note”); and

WHEREAS, the parties desire to amend the Agreement to reflect the terms of the
Replacement Note;

NOW THEREFORE, in consideration of the premises, the terms of this Agreement and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

1.The Agreement is hereby amended as follows:

 

a.The term “Note” is the Replacement Note dated the date hereof.

 

b.The term “Escrowed Shares” is hereby deleted from Sections 1 and 10 of the
Agreement, effective as of the date hereof.

 

c.The address of Debtor is the address first set forth above in this Agreement.

 

d.Section 3, Subsection (h) of Section 4, Subsections (m), (n) and (o) of
Section 5 and Subsection (e) of Section 13 of the Agreement are hereby deleted
from the Agreement.

 

2.Except as hereby amended, all provisions of the Agreement shall continue in
full force and effect.



1

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment to General Security
Agreement as of the date first set forth above.

INVISA, INC.   CENTURIAN INVESTORS, INC.                               By:   /s/
Edmund C. King   By: /s/ Howard R. Curd   Edmund C. King     Howard R. Curd  
Chief Financial Officer     Chief Executive Officer

 

 



2

 

 